Dear Representative Robb:
This letter is issued in response to your request for an opinion as to whether a licensee is entitled to restoration of his driving privileges after termination of a suspension without showing proof of responsibility where the suspension was for points under Chapter 302, RSMo, and not for failure to provide financial responsibility under Chapter 303, RSMo.
"Proof of financial responsibility" is a term of specific meaning under Chapter 303, the Motor Vehicle Safety Responsibility Law. It is defined in Section 303.020(10), RSMo Supp. 1982, as the proof of ability to respond in damages at a stated minimal level for liability occurring subsequent to the effective date of said proof on account of accidents arising out of the ownership, maintenance or use of a motor vehicle. The various means for demonstrating such proof are contained in Section 303.160, RSMo 1978.
That such proof must be given prior to reinstatement of driving privileges suspended for the accumulation of points is mandated by clear and specific statutory language. Section302.304.2, RSMo Supp. 1982, requires the Director of Revenue to suspend the driving privileges of anyone who has accumulated eight points within eighteen months and further provides that reinstatement is not permissible unless proof of financial responsibility in accordance with Chapter 303, RSMo, is filed and maintained by the licensee for two years.
Very truly yours,
                                  JOHN ASHCROFT Attorney General